 


109 HR 3570 IH: Food Freshness Disclosure Act of 2005
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3570 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mrs. Lowey introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Federal Food, Drug, and Cosmetic Act relating to freshness dates on food. 
 
 
1.Short titleThis Act may be cited as the Food Freshness Disclosure Act of 2005.  
2.Federal food, drug, and cosmetic act; requirement of inclusion of freshness date on food labeling 
(a)In generalSection 403 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343) is amended by adding at the end the following: 
 
(y)Except as provided in subparagraph (6), unless its label bears information on freshness in accordance with the following: 
(1)The label of the food states a date upon which the food will no longer be fresh (in this paragraph referred to as the freshness date). The freshness date is a date selected by the manufacturer, packer, or distributor of the food on the basis of tests and other information showing that the food, until that date, under the conditions of handling, storage, preparation, and use prescribed by label directions, will— 
(A)when consumed contain not less than the quantity of each nutrient set forth in the food label in accordance with paragraph (q) and with section 101.9(g)(4) of title 21, Code of Federal Regulations; and 
(B)otherwise be not adulterated and of an acceptable quality. 
(2)The freshness date is stated in terms of the day and month if the product will not be fresh after three months on the shelf or in terms of the month and year if the product will be fresh for more than three months on the shelf. The day, month, and year are declared in uncoded numerical sequence, except that the month may be indicated by letters. 
(3)The phrase best if used by precedes the freshness date. 
(4)On the label, the freshness date is— 
(A)in single easy-to-read type style using upper and lower case letters in the standard form; 
(B)in a type size no smaller than 8 point; and 
(C)located in a conspicuous place on the package of the product. 
(5)The freshness date is on the containers of any food sent to the seller of such food to consumers. 
(6)The requirements of subparagraphs (1) through (4) shall not apply to any food that, under section 101.9(j) of title 21, Code of Federal Regulations, is exempt from the nutrition labeling requirements of section 101.9 of such title.. 
(b)Effective dateThe amendment made by subsection (a) takes effect upon the expiration of the 180-day period beginning on the date of the enactment of this Act. 
 
